11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Gregory Delesandri,                           * From the 161st District
                                                Court of Ector County,
                                                Trial Court No. B-41,624.

Vs. No. 11-13-00321-CR                        * October 22, 2015

The State of Texas,                           * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there
is error in the judgment below.     Therefore, in accordance with this court’s
opinion, we modify the judgment of the trial court to reflect that Gregory
Delesandri was convicted of a second-degree felony.         As modified, the
judgment of the trial court is affirmed.